DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to objections to the drawings have been fully considered and are persuasive.  The objections to the drawings has been withdrawn. 
Applicant’s arguments with respect to objections to the drawings have been fully considered and are persuasive.  The objections to the drawings has been withdrawn. 
Applicant’s arguments with respect to double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 
Applicant’s arguments with respect to rejection of claims under 35 USC 102 & 103 have been fully considered and are persuasive.  The rejection of claims under 35 USC 102 & 103 has been withdrawn. 
The indicated allowability of claim 37 is withdrawn in view of the newly discovered reference(s) to Kogan.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31, 32, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0290809 A1) in view of Kogan (US 2015/0081098 A1).
Re claim 31, Nakagawa discloses a system, comprising:
a robotic arm (robot 10) comprising:
at least two linkages (lower arm 14, upper arm 15),
at least one joint connecting the at least two linkages (see at least Fig. 4 for joint between two robot links), and
at least one sensor configured to output data indicative of a force at a reference point on the robotic arm (see at least ¶52-53 for torque sensors 33-35 for detecting torque about the joints which is then used to calculate force);
a processor (robot controller 20); and
a memory storing computer-executable instructions (it is implied that a control device would have a processor and memory in order to execute control of the robot) to cause the processor to:
determine at least one parameter indicative of a target resistance to movement of the robotic arm based on the data output from the at least one sensor (see at least ¶41 for determining if force is greater than a threshold value), and
drive movement of the robotic arm based on the at least one parameter (see at least ¶41 for retreat in a direction to reduce force).
	Nakagawa is silent regarding:
	an instrument device manipulator (IDM) at a distal end of the robotic arm and the reference point being on the IDM.
	However, Kogan teaches an instrument device manipulator (IDM) at a distal end of the robotic arm (see at least ¶11 for grip, too, or another device attached to the arm) and the reference point being on the IDM (see at least ¶11 for tool reference point; see at least ¶72 for reference point been tool tip of tool 13).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robotic arm of Nakamura with the instrument device manager of Kogan because it allows calculation of force measurements at any arbitrary point instead of calculation of force measurements are only points being directly measured.

	Re claim 32, Nakagawa further teaches wherein:
the robotic arm further comprises at least one motor configured to adjust the position of the at least two linkages (see at least ¶26 for servo motor), and
the driving of the movement of the robotic arm is based on controlling the at least one motor to move the robotic arm based on the at least one parameter (see at least ¶41 for retreat in a direction to reduce force).

Re claims 34, Nakagawa further teaches wherein the at least one sensor comprises a torque sensor configured to detect torque between the at least two linkages of the robotic arm (torque sensors 33-35).

Re claims 35, Nakagawa further teaches wherein the memory further stores computer-executable instructions to cause the processor to: determine the force at the reference point on the robotic arm based on an output of the torque sensor (see at least ¶52-53 for torque sensors 33-35 for detecting torque about the joints which is then used to calculate force).

Claims 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0290809 A1) in view of Kogan (US 2015/0081098 A1) and further in view of Yuelai (US 2015/0328771 A1)
Re claim 36, Nakagawa teaches wherein the memory further stores computer-executable instructions to cause the processor to: 
measure a first torque value at the at least one joint based on an output of the torque sensor (see at least ¶52-53 for torque sensors 33-35 for detecting torque about the joints which is then used to calculate force), 
Nakagawa in view of Kogan is silent regarding:
determine a second torque value at the at least one joint based on a position of the robotic arm, the second torque value indicative of a gravitational component of the torque between the at least two linkages, and 
determine the force at the reference point based on a difference between the first and second torque values.
However, Yuelai teaches:
determine a second torque value at the at least one joint based on a position of the robotic arm, the second torque value indicative of a gravitational component of the torque between the at least two linkages (see at least ¶49 for determine torque caused by gravity force/torque), and 
determine the force at the reference point based on a difference between the first and second torque values (see at least ¶49 for calculating an external force by subtracting gravity force/torque from force detection unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nakagawa in view of Kogan with the features taught by Yuelai in order to determine the actual external force acting on the robot that is not due to gravity.

Allowable Subject Matter
Claims 33, 42-51, and 53-59 allowed.
Claims 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record does not disclose the combination of limitations of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3664